Case 3:19-cv-01442-AWT Document 3 Filed 09/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Nea A. Messing | Plaintiff \
a
. Case No. 3 NAcy iWy¥acaAuw'

[Put case number here]

 

Towa of Hamdey , Defendant

 

MOTION BY SELF-REPRESENTED LITIGANT
TO PARTICIPATE IN ELECTRONIC FILING

lam a Plaintiff/Defendant in this civil action. | have filed an appearance as a self-
represented litigant, and | hereby request permission to file documents electronically. In so
doing, | consent to the court and opposing counsel using my email address, as listed below,
for the purpose of sending me electronic notification of orders, notices, and other documents
that are filed in my case. | understand that hard copies will no longer be issued by the court or
opposing counsel. | understand that if my motion is granted, | must complete the Court’s
required training class on electronic filing for self-represented litigants and register for a
PACER account, before | can actually begin filing documents electronically. | certify that | can
comply with the following requirements:
¢ Acomputer with access to the internet.

* Internet Explorer (Version 11) or Mozilla Firefox (Version 49.x and higher) or Safari (Version
10.x and higher) or Chrome (Version 53.x and higher).

* Adobe Reader (Version 7 or greater).

+ Ability to create PDF files.

An upgraded PACER account.

N osh A. Messiny

Name of Self-represented Litigant

127) Wall Street

 

 

 

 

Street Address .
focsio |
New Haver CT OGSIDR | 203-500-6293
City, State, Zip Code Telephone

A oah messing@ yaleedy
Email Address 7 Y wo

_afeli Uh oer 2

Date Signature

 
Case 3:19-cv-01442-AWT Document 3 Filed 09/13/19 Page 2 of 2

Certificate of Service

| hereby certify that on vy 13 [ca [date], a copy of the foregoing “Motion by Self-
represented Litigant to Participate in Electronic Filing” was filed and served by mail on the

following: [insert name and address of every person served].

 

‘ / ‘) well Ge. 427)

Signature of Self-represénted Litigant

Revised: November 29, 2017
